DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
In Fig. 4A, the drawing on the bottom side of the paper is cut-off. Include the appropriate missing drawings and reference numbers.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
In paragraph [0058], reference element “187” is missing from Fig. 1A.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
The disclosure is objected to because of the following informalities:
Paragraphs [0017] and [0018] repeat the same material; 
In paragraph [0029], “coronary arties” should be “coronary arteries”;
In paragraph [0058], the phrase “when the clamps are illustrated as being parallel to a line, this signifies that the clamp is in an open position. When the clamps are illustrated as being perpendicular to a line, this signifies that the clamp is in an open position” should be “when the clamps are illustrated as being parallel to a line, this signifies that the clamp is in an open position. When the clamps are illustrated as being perpendicular to a line, this signifies that the clamp is in a closed position”;
In paragraph [0077], the phrase “FIG. 2B is a simplified block diagram of the example system of FIGs. 2A and 2B in operation” needs to be amended. The phrase may need to be corrected to “FIG. 2C is a simplified block diagram of the example system of FIGs. 2A and 2B in operation”;
In paragraph [0099], the phrase “first return line 185 (in the case of FIG. 4D)” should be “first return line 1850 (in the case of FIG. 4D)”; and,
In paragraph [00125], “reservoir 132” should be “reservoir 110”.
Appropriate correction is required.

Claim Objections
Claims 1, 7, 8, 9, 12, and 13 are objected to because of the following informalities:
In claim 1, “via reservoir return clamp” should be “via a reservoir return clamp”;
In claims 7, 8, 9, 12, and 13, some reference numbers are still present in the claims. Applicant should either retain all the reference numbers or remove all of them from the claims.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a first afterload configured to store and release energy” in claim 5; and,
“a second afterload configured to store and release energy” in claim 6.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 5 and 6 are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification as filed shows that the following appears to be the corresponding structures, materials, or acts described in the specification as filed for the following 35 U.S.C. § 112(f) limitations:
an afterload – a balloon, a Windkessel, a membrane partially filled with gas, a spring-loaded piston, or a compliant membrane operable to store energy (specification as filed, paragraph [0071]).
If Applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a specified pressure” in claim 11 is a relative term which renders the claim indefinite.  The term “a specified pressure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6, 8, 9, and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 6 recites a “second afterload”, even though a first afterload is not recited in the parent claim, claim 1. However, a first afterload is disclosed in claim 5. 
Claim 8 recites a “second valve”, even though a first valve is not recited in the parent claim, claim 1. However, a first valve is disclosed in claim 7.
Claim 9 recites a “third valve”, even though neither a first nor a second valve is recited in the parent claim, claim 1. However, a first valve is disclosed in claim 7 and a second valve is disclosed in claim 8.
Claim 10 recites “the second pump” of claim 1. However, claim 1 does not disclose a second pump, though a second pump is disclosed in claim 2, as well as in claim 11.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7-8, 10-13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Freed-498 (WO 2016/090498) in view of Iaizzo (US 2014/0370490).
Regarding claim 1, Freed-498 discloses a system for performing perfusion on a heart having a left atrium, a right atrium, a pulmonary artery, and an aorta (paragraph [0006] of pg. 2), the system comprising: a reservoir (Figs. 3 to 5A, element 120) containing fluid (paragraph [00137]); a first pump (paragraph [00141] or Fig. 11, element 160) configured to deliver a first portion of the fluid (paragraph [00137]); a left atrial line (Figs. 3 to 5A, element 188), the left atrial line (paragraph [00138], Figs. 3 to 5A, element 188) configured to connect to the left atrium (paragraph [00138], Figs. 3 to 5A, element 206); an aortic line (Figs. 3 to 5A, element 148), the aortic line (Figs. 3 to 5A, element 148) configured to connect to the aorta (Figs. 3 to 5A, element 208) of the heart (Figs. 3 to 5A, element 200); a reservoir return line (Fig. 3 to 5A, element 150) connected at a distal end to the reservoir (Fig. 3 to 5A, element 120), the reservoir return line (Fig. 3 to 5A, element 150) further connected at a proximal end to the aortic line (Figs. 3 to 5A, element 148); and a pulmonary return line (Fig. 3 to 5A, element 196) connected at a distal end to the reservoir (Fig. 3 to 5A, element 120), the pulmonary return line (Figs. 3 to 5A, element 196) configured to connect at a proximal end to the pulmonary artery (Figs. 3 to 5A, element 204).
	Freed-498 does not disclose a left-side line; that a left atrial line is connected to the left-side line via a left atrial line clamp; that an aortic line is connected to the left-side line via an aortic line clamp; that the reservoir return line is further connected at a proximal end to the aortic line via a reservoir return clamp;
Iaizzo discloses a left-side line (annotated Fig. 2, below), a left atrial line clamp (annotated Fig. 2, element 400 “control valves”, below), an aortic line clamp (annotated Fig. 2, element 400 “control valves”, below), and a reservoir return clamp (annotated Fig. 2, element 400 “control valves”, below).

In the analogous art of heart perfusion devices, it would have been obvious to one skilled in the art before the effective filing date to modify the left-side line as well as the duplicated clamps’ placements of Freed-498 with the valves’ placements of Iaizzo in order to enhance the controllability of the device’s fluid lines via a computer (Iaizzo, paragraph [0038]).

    PNG
    media_image1.png
    704
    1195
    media_image1.png
    Greyscale

Iaizzo, Annotated Fig. 2
	Regarding claim 2, Freed-498 discloses a second pump (Figs. 3 to 5A, element 130), the reservoir (Figs. 3 to 5A, element 120), and a right-side line (Figs. 3 to 5A, element 178), wherein the right-side line (paragraph [00138], Figs. 3 to 5A, element 178) is configured to connect to the right atrium (Figs. 3 to 5A, element 202).
Freed-498 does not disclose that the second pump is connected to the reservoir, that the second pump is configured to pump a second portion of the fluid to a right-side line, and that the right-side line is configured to connect to the right atrium. 
Iaizzo discloses a second pump (Fig. 2, element 242) connected to the reservoir (Fig. 2, element 246), the second pump (Fig. 2, element 242) configured to pump a second portion of the fluid (paragraph [0002]) to a right-side line (Fig. 2), wherein the right-side line (Fig. 2) is configured to connect to the right atrium (Fig. 2 element “252” from paragraph [0030], possibly mislabeled Fig. 2 element “292”).
Regarding claim 7, Freed-498 does not disclose that the left-side line comprises a first valve configured to prevent the flow of gas bubbles. 
Iaizzo discloses that the left-side line (annotated Fig. 2, above) comprises a first valve (annotated Fig. 2, element 400, above).
Regarding the phrase “configured to prevent the flow of gas bubbles” the intended use of a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).	
Regarding claim 8, Freed-498 discloses the reservoir return line (Figs. 3 to 5A, element 150), the reservoir (Figs. 3 to 5A, element 120), and the aortic line (Figs. 3 to 5A, element 148).
Freed-498 does not disclose that the reservoir return line includes a second valve configured to prevent the flow of air from the reservoir to the aortic line.
Iaizzo discloses that the reservoir return line includes a second valve (annotated Fig. 2, above).

Regarding claim 10, Freed-498 discloses that at least one of a first pump (Fig. 11, element 160) and the second pump (Fig. 11, element 130) is a centrifugal pump (paragraph [00141]).
Regarding claim 11, Freed-498 discloses the second pump (Fig. 11, element 130), the fluid (paragraph [00137]), and the right atrium (Figs. 3 to 5A, element 202) with a specified pressure (Table 1, Row E).
Freed-498 does not disclose that the second pump is configured to pump the second portion of the fluid to the right atrium with a specified pressure. However, absent unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the placement of the second pump so that fluid is pumped to the right atrium in order to promote normal pumping activity of the heart.
Regarding claim 12, Freed-498 does not disclose that the aortic line clamp is set to an open position, the left atrial line clamp is set to an open position, and the reservoir return clamp is set to an open position. 
Iaizzo discloses the aortic line clamp (annotated Fig. 2, above), the left atrial line clamp (annotated Fig. 2, above) and the reservoir return clamp (annotated Fig. 2, above).
Regarding the limitation “that the aortic line clamp is set to an open position, the left atrial line clamp is set to an open position, and the reservoir return clamp is set to an open position” the intended use of a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
claim 13, Freed-498 does not disclose that the aortic line clamp is set to an open position, the left atrial line clamp is set to an open position, and the reservoir return clamp is set to an open position.
	Iaizzo discloses the aortic line clamp (annotated Fig. 2, above), the left atrial line clamp (annotated Fig. 2, above), and the reservoir return clamp (annotated Fig. 2, above).
	Regarding the limitation “that the aortic line clamp is set to an open position, the left atrial line clamp is set to an open position, and the reservoir return clamp is set to an open position” the intended use of a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
	Regarding claim 15, Freed-498 does not disclose that the aortic line clamp is set to an open position, the left atrial line clamp is set to a closed position, and the reservoir return clamp is set to a closed position.
	Iaizzo discloses the aortic line clamp (annotated Fig. 2, above), the left atrial line clamp (annotated Fig. 2, above), and the reservoir return clamp (annotated Fig. 2, above).
	Regarding the limitation “wherein the aortic line clamp is set to an open position, the left atrial line clamp is set to a closed position, and the reservoir return clamp is set to a closed position” the intended use of a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
	Regarding claim 17, Freed-498 does not disclose that the aortic line clamp is set to an open position, the left atrial line clamp is set to a closed position, and the reservoir return clamp is set to a closed position.
	Iaizzo discloses the aortic line clamp (annotated Fig. 2, above), the left atrial line clamp (annotated Fig. 2, above), and the reservoir return clamp (annotated Fig. 2, above).
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Freed-498 (WO 2016/090498) in view of Iaizzo (US 2014/0370490) as applied to claims 1-2, 7-8, 10-13, 15, and 17, above, further in view of Abicht (“Large-Animal Biventricular Working Heart Perfusion System with Low Priming Volume-Comparison Between in vivo and ex vivo Cardiac Function”).
Regarding claim 3, Freed-498 discloses the left atrial line (Figs. 3 to 5A, element 188).
Freed-498 does not disclose an adjustable resistor.
Abicht discloses an adjustable resistor (pages 78 and 80, “systemic resistor”).
In the analogous art of heart perfusion systems, it would have been obvious to one skilled in the art before the effective filing date to modify the left atrial line of Freed-498 in view of Iaizzo with the adjustable resistor of Abicht in order to simulate arterial resistance that is adaptable, has a high range of flow, and has low blood volume (Abicht, pg. 78 and 80).

Claims 4, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Freed-498 (WO 2016/090498) in view of Iaizzo (US 2014/0370490) as applied to claims 1-2, 7-8, 10-13, 15, and 17, above, further in view of Freed-710 (WO 2015/0017710).
claim 4, Freed-498 discloses the reservoir return line. 
Neither Freed-498 nor Iaizzo disclose a return bypass line connected in parallel with the reservoir return line via a bypass clamp.
Freed-710 discloses a return bypass line (annotated Fig. 1, labelled and boxed area, below), connected in parallel (annotated Fig. 1, labelled and boxed area, below) with the reservoir return line (annotated Fig. 1, element 21, below) via a bypass clamp (annotated Fig. 1, element 26, below).

    PNG
    media_image2.png
    817
    653
    media_image2.png
    Greyscale

Freed-710, Annotated Fig. 1
In the analogous art of heart perfusion systems, it would have been obvious to one skilled in the art before the effective filing date to modify the heart perfusion system of Freed-498 in view of Iaizzo with the bypass line and clamp of Freed-710 in order to allow for different methods of perfusion (Freed-710, paragraph [0056]).
	Regarding claim 14, Freed-498 discloses the reservoir return line (Figs. 3 to 5A, element 150).
	Freed-498 does not disclose a return bypass line connected in parallel with the reservoir return line via a bypass clamp, wherein the aortic line clamp is set to a closed position, the left atrial line clamp is set to an open position, the reservoir return clamp is set to a closed position, and the bypass clamp is set to an open position.
	Iaizzo discloses the aortic line clamp (annotated Fig. 2, above), the left atrial line clamp (annotated Fig. 2, above), and the reservoir return clamp (annotated Fig. 2, above).
	Freed-498 and Iaizzo do not disclose a return bypass line connected in parallel with the reservoir return line via a bypass clamp.
Freed-710 discloses a return bypass line (annotated Fig. 1, above) connected in parallel (annotated Fig. 1, above) with the reservoir return line (annotated Fig. 1, element 21, above) via a bypass clamp (annotated Fig. 1, above).
Regarding the limitation “wherein the aortic line clamp is set to a closed position, the left atrial line clamp is set to an open position, the reservoir return clamp is set to a closed position, and the bypass clamp is set to an open position” the intended use of a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
claim 16, Freed-498 does not disclose that the aortic line clamp is set to a closed position, the left atrial line clamp is set to an open position, the reservoir return clamp is set to a closed position, and the bypass clamp is set to an open position.
	Iaizzo discloses the aortic line clamp (annotated Fig. 2, above), the left atrial line clamp (annotated Fig. 2, above), and the reservoir return clamp (annotated Fig. 2, above).
	Freed-498 and Iaizzo do not disclose the bypass clamp.
	Freed-710 discloses the bypass clamp (annotated Fig. 1, element 26, above).
	Regarding the limitation “the aortic line clamp is set to a closed position, the left atrial line clamp is set to an open position, the reservoir return clamp is set to a closed position, and the bypass clamp is set to an open position” the intended use of a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Freed-498 (WO 2016/090498) in view of Iaizzo (US 2014/0370490) and Freed-710 (WO 2015/0017710) as applied to claim 4, 14, and 16, above, further in view of Steen (US 2016/0262634).
Regarding claim 5, Freed-498 does not disclose that the return bypass line includes a first afterload configured to store and release energy.
Iaizzo discloses an afterload (annotated Fig. 2, element 212, above).
Freed-498 and Iaizzo do not disclose that the return bypass line includes a first afterload configured to store and release energy.
Freed-710 discloses the return bypass line (annotated Fig. 1, labelled and boxed area, above), and also an afterload (paragraph [0055], via pump, Fig. 1, element 40).

Steen discloses an afterload configured to store and release energy (abstract).
In the analogous art of heart examination, it would have been obvious to one skilled in the art before the effective filing date to modify the heart perfusion system of Freed-498 in view of Iaizzo and Freed-710 with the afterload device of Steen in order to provide a counterpressure that can remove energy from the fluid (Steen, abstract).
Regarding the limitation “that the return bypass line includes a first afterload configured to store and release energy”, since all structures are present, it would have been obvious to one skilled in the art before the effective filing date to include the first afterload in the return bypass line in order to provide a counterpressure to the fluid in the return bypass line.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Freed-498 (WO 2016/090498) in view of Iaizzo (US 2014/0370490) as applied to claims 1-2, 7-8, 10-13, 15, and 17 above, further in view of Steen (US 2016/0262634).
Regarding claim 6, Freed-498 discloses the pulmonary return line (Fig. 3 to 5A, element 196).
Freed-498, Iaizzo, and Freed-710 do not disclose that the pulmonary return line comprises a second afterload configured to store and release energy.
Steen discloses an afterload configured to store and release energy (abstract).

Regarding the limitation “that the pulmonary return line comprises a second afterload configured to store and release energy”, since all structures are present, it would have been obvious to one skilled in the art before the effective filing date to include the second afterload in the pulmonary return line in order to provide a counterpressure to the fluid in the pulmonary return line.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Freed-498 (WO 2016/090498) in view of Iaizzo (US 2014/0370490) as applied to claims 1-2, 7-8, 10-13, 15, and 17, above, further in view of Chapman (US 2017/0188571).
Regarding claim 9, Freed-498 discloses a valve (Figs. 3 to 5A, element 172).
Freed-498 does not disclose a sampling port connected to the left-side line via a third valve, the sampling port configured to facilitate extraction of samples of the fluid.
Iaizzo discloses the left-side line (annotated Fig. 2, above).
Freed-498 and Iaizzo do not disclose a sampling port configured to facilitate extraction of samples of the fluid.
Chapman discloses a sampling port configured to facilitate extraction of samples of the fluid (paragraph [0008], “collection port”).

Regarding the “third valve”, Iaizzo discloses valves (annotated Fig. 2, element 400, above). Absent unexpected results, duplication of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807.  The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/N.G.E./Examiner, Art Unit 1799                                                                                                                                                                                                        


/GAUTAM PRAKASH/
Primary Examiner
Art Unit 1799